729 F.2d 1083
15 Fed. R. Serv. 509
UNITED STATES of America, Plaintiff-Appellee,v.James Alex BOLLIN, Defendant-Appellant.
No. 83-5589.
United States Court of Appeals,Sixth Circuit.
Argued Feb. 14, 1984.Decided March 21, 1984.

Donald Dawson (argued), Federal Public Defender, Nashville, Tenn., for defendant-appellant.
Joe B. Brown, U.S. Atty., John P. Williams, Asst. U.S. Atty., Nashville, Tenn., for plaintiff-appellee.
Before EDWARDS and KENNEDY, Circuit Judges, and UNTHANK, District Judge.*
PER CURIAM.


1
Defendant James Bollin appeals from a conviction by a jury on two counts of forgery and uttering under 18 U.S.C. Secs. 2 and 495 (1976).


2
There is no dispute over the fact that Bollin cashed the check in question at the Birdwell Grocery, thereafter paying Birdwell $50 that he, Bollin, owed him, and paying off a $10 debt to one Casteel who had given him a ride to the grocery store.  Appellant's claim is that the payee of the check, Brown, an 83-year-old man, had signed his name as endorser of the check after he, Bollin, had given him the full amount of the check in cash.  The government, however, presented six witnesses who testified that Brown always signed his checks with an "X" because he could not write his name, and other witnesses who testified as to Brown's incompetence at the time of this transaction, and as to his complaints that his checks were being stolen.


3
Our review of this record convinces us that Brown was properly declared an unavailable witness by the District Judge.  Further, we hold that no prejudicial error took place during the course of this trial.  We also rule that the District Judge was not in error in refusing a continuance on the day of trial.


4
The judgments of conviction are affirmed.



*
 Honorable G. Wix Unthank, United States District Judge for the Eastern District of Kentucky, sitting by designation